Citation Nr: 1028193	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-32 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from March 1952 to March 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah.  In March 2010, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is associated with the claims folder and has 
been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In correspondence to VA in January 1988 and April 2009, and at 
his Board hearing, the Veteran indicated that he received 
treatment for his right knee at VA hospital in Cheyenne, Wyoming.  
He stated that he went there for a check-up and was told that the 
injury to his knees would "never get better."  He also stated 
that all letters regarding his "injuries [and] disability" were 
given to the doctors at the Cheyenne VA hospital.

Treatment records for treatment of the Veteran's right knee 
disorder in 1955 at VA Medical Center (MC) in Cheyenne are not 
contained in the claims folder.  There is no indication that 
these records were ever requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of treatment 
that the Veteran may have received at 
Cheyenne VA Medical Center in 1955.  
Associate all such available records with the 
claims folder.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim.  If any benefit 
sought is not granted in full, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


